75 N.Y.2d 972 (1990)
The People of the State of New York, Respondent,
v.
Yesher Israel, Appellant.
Court of Appeals of the State of New York.
Argued March 27, 1990.
Decided May 1, 1990.
Patrick Michael McKenna and Alan Schneier for appellant.
John J. Santucci, District Attorney (Annette Cohen of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
Order affirmed for reasons stated in the memorandum at the Appellate Division (148 AD2d 637).